 1
 2
 3
                                                                        JS-6
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   SILVER PEAKS, LLC,                          Case No. 8:21-cv-1115-FLA (PDx)
12                            Plaintiff,
                                                 RULING (1) GRANTING
13               v.                              PLAINTIFF’S MOTION TO
14                                               REMAND [DKT. 22], (2) DENYING
                                                 DEFENDANT CAREMORE’S
15   CAREMORE HEALTH PLAN, et al.,               MOTION TO DISMISS [DKT. 15],
16                            Defendants.        AND (3) DISCHARGING ORDER TO
                                                 SHOW CAUSE [DKT. 21]
17
18
19
20                                          RULING
21         Before the court are two motions: (1) Plaintiff Silver Peaks, LLC’s (“Plaintiff”
22   or “Silver Peaks”) Motion to Remand (Dkt. 22) (“MTR”); and (2) Defendant
23   CareMore Health Plan’s (“Defendant” or “CareMore”) Motion to Dismiss Plaintiff’s
24   Complaint (Dkt. 15) (“MTD”). CareMore opposes Plaintiff’s Motion to Remand.
25   Dkt. 25 (“Opp. to MTR”). Plaintiff opposes CareMore’s Motion to Dismiss. Dkt. 24
26   (“Opp. to MTD”). On August 5, 2021, the court found these matters appropriate for
27   resolution without oral argument and vacated the hearing set for August 13, 2021.
28   Dkt. 29; see Fed. R. Civ. P. 78(b); Local Rule 7-15.

                                                1
 1         On July 15, 2021, the court additionally ordered the parties to show cause
 2   (“OSC”) in writing why the court has subject matter jurisdiction over this action. Dkt.
 3   21. The parties filed timely responses on July 30, 2021. Dkts. 27, 28.
 4         For the reasons stated herein, the court GRANTS Plaintiff’s Motion to Remand
 5   and DENIES Defendant CareMore’s Motion to Dismiss as moot. The OSC is
 6   DISCHARGED.
 7                                      BACKGROUND
 8         Plaintiff filed this action on April 29, 2021 in Orange County Superior Court
 9   against Defendants CareMore, Country Villa Plaza Convalescent Center (“Healthcare
10   Center”), Country Villa Plaza, a CA Ltd. Partnership (“Country Villa Plaza”), and
11   Rockport Healthcare Support Services, LLC (“Rockport”) (collectively,
12   “Defendants”). See Dkt. 1-4 (“Compl.”). Plaintiff is a home care organization that
13   provides non-medical services, including supervisory “sitter services,” to patients that
14   reside in their home or live in an elderly care facility. Compl. ¶ 1.
15         Defendant CareMore is a “medical group health plan, care delivery system and
16   insurer that works with a subscriber member’s insurance plan to deliver needed care to
17   subscribing members.” Id. ¶ 2. Defendants Country Villa Plaza and Rockport
18   allegedly are parent companies to Healthcare Center, operating in California. Id. ¶¶ 4-
19   5, 19-20. Plaintiff seeks damages against Defendants for (1) fraud, (2) breach of
20   contract, (3) breach of contract as third-party beneficiary, (4) breach of implied
21   contract, (5) account stated, (6) quantum meruit, and (7) unjust enrichment.1 Compl.
22   ¶¶ 21-62.
23         Plaintiff alleges Country Villa Plaza and CareMore entered into a Letter of
24   Agreement (“LOA”) through which Plaintiff would provide sitter services for patient
25
26
27
     1
       The Complaint asserts different causes of action in the body of the Complaint than in
     the caption on its first page. The court refers to the causes of action asserted in the
28   body of the Complaint.
                                                 2
 1   J.A. (“Patient”),2 who was enrolled in a Medicare Advantage plan administered by
 2   CareMore.3 Compl. ¶ 10; Opp. to MTR 1. According to Plaintiff, it rendered these
 3   sitter services for Patient in Healthcare Center’s facility from January 24, 2020 to
 4   February 3, 2020. Compl. ¶ 14. Plaintiff states the LOA outlines the following
 5   business practice for payment between Country Villa Plaza and CareMore. MTR 4.
 6   First, Country Villa Plaza must bill CareMore for the services Patient received within
 7   sixty calendar days from the dates of service. Id. Next, CareMore issues a check for
 8   those services to either Country Villa Plaza or Rockport. Id. Finally, Country Villa
 9   Plaza or Rockport reimburses Plaintiff for its services. Id.
10            In February 2020, Plaintiff sent Country Villa Plaza an invoice for the sitter
11   services it performed for Patient in the amount of $4,383. Compl. ¶ 15, Ex. 2.
12   According to Plaintiff, it still has not received payment for the sitter services, despite
13   sending an additional letter to Country Villa Plaza demanding payment. Id. ¶ 17.
14   Plaintiff further alleges a representative from Country Villa Plaza stated Rockport had
15   the funds and would be resolving the payment issue, but Rockport continues to refuse
16   to release the funds to Plaintiff. Id. ¶¶ 19-20.
17
18
19   2
         Patient is identified by his initials for privacy purposes.
20   3
       Medicare Advantage allows individuals to receive Medicare benefits through private
21   health-insurance plans instead of Medicare Parts A and B, the government’s fee-for-
     service program. See 42 U.S.C. § 1395w–21. “To participate, insurers referred to as
22   Medicare Advantage Organizations (MAOs) contract with the federal Centers for
23   Medicare & Medicaid Services (CMS).” Ohio State Chiropractic Ass’n v. Humana
     Health Plan Inc., 647 Fed. App’x 619, 620 (6th Cir. 2016) (citing 42 U.S.C. § 1395w–
24   27; 42 C.F.R. § 422.503). As the Sixth Circuit has explained, “CMS makes monthly
25   per-beneficiary payments to MAOs, which take on the prospective financial risk of
     serving Medicare beneficiaries. Generally speaking, MAOs have latitude to ‘select
26   the [health-care] providers from whom the benefits under the plan are provided.’ To
27   that end, MAOs often contract with physicians and hospitals. But to cover the full
     panoply of Medicare benefits, [Medicare Advantage] plans include services that are
28   sometimes furnished by non-contract providers.’” Id. (citations omitted).
                                                     3
 1         Defendant CareMore removed this action from state court on June 25, 2021,
 2   arguing removal is proper under the “federal officer” removal statute, 28 U.S.C.
 3   § 1442(a)(1), and that the court has federal question jurisdiction pursuant to 28 U.S.C.
 4   § 1441(c). Dkt. 1. On July 2, 2021, Defendant CareMore filed its Motion to Dismiss,
 5   arguing, inter alia, that Plaintiff’s state law claims are preempted under the Medicare
 6   Act and that the court lacks subject matter jurisdiction because Plaintiff did not
 7   comply with the Medicare Act’s exhaustion requirements. Dkt. 15. The court
 8   Ordered the parties to Show Cause why the court has subject matter jurisdiction in this
 9   matter on July 15, 2021. Dkt. 21. The next day, Plaintiff filed the instant Motion to
10   Remand. Dkt. 22. The parties filed their responses to the court’s OSC on July 30,
11   2021. Dkts. 27, 28.
12                                        DISCUSSION
13         Federal courts have subject matter jurisdiction only as authorized by the
14   Constitution and Congress. U.S. Const. art. III, § 2, cl. 1; see also Kokkonen v.
15   Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). A suit filed in state court
16   may be removed to federal court only if the federal court would have had original
17   jurisdiction over the suit. 28 U.S.C. § 1441(a). The party seeking removal bears the
18   burden of establishing federal jurisdiction by a preponderance of the evidence. Gaus
19   v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (citing McNutt v. Gen. Motors
20   Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936)).
21         In ruling on a motion to remand, jurisdiction is generally determined from the
22   face of the complaint. Miller v. Grgurich, 763 F.2d 372, 373 (9th Cir. 1985). The
23   court may remand the action sua sponte “[i]f at any time before final judgment it
24   appears that the district court lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c);
25   United Invs. Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004).
26         Here, Defendant CareMore argues the court has subject matter jurisdiction
27   pursuant to 28 U.S.C. § 1442(a)(1) (the federal officer removal statute) and 28 U.S.C.
28   § 1331 (federal question jurisdiction). See Opp. to MTR.

                                                 4
 1   I.     The Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1)
 2          A.     Legal Standard
 3          Under the federal officer removal statute, a civil action may be removed to
 4   federal court by “any officer (or any person acting under that officer) of the United
 5   States or of any agency thereof, in an official or individual capacity, for or relating to
 6   any act under color of such office….” 28 U.S.C. § 1442(a)(1) (“§ 1442”). In the
 7   Ninth Circuit, federal officer removal is available to a defendant under § 1442(a) if:
 8   (1) the removing defendant is a “person” within the meaning of the statute; (2) there is
 9   a causal nexus between the removing party’s actions, taken pursuant to a federal
10   officer’s directions, and plaintiff’s claims; and (3) the removing party can assert a
11   colorable federal defense. Stirling v. Minasian, 955 F.3d 795, 800 (9th Cir. 2020).
12          The federal officer removal statute is an exception to the “well-pleaded
13   complaint” rule, which requires a federal question to appear on the face of the
14   complaint for jurisdiction to be proper, rather than raised as an anticipated or actual
15   defense. Jefferson Cnty. v. Acker, 527 U.S. 423, 431 (1999), superseded by statute on
16   other grounds as discussed in Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th
17   Cir. 2017). In other words, the statute allows removal of suits against federal officers
18   and people acting under them so long as: (1) a “connection or association” exists
19   between the act in question and the federal office; and (2) their defense depends on
20   federal law. Id.
21          B.     Analysis
22          CareMore argues this case was properly removed to federal court because
23   Patient was enrolled in a Medicare Advantage plan that CareMore administered, and
24   “Medicare coverage determinations and reimbursements are predicated on a purely
25   federal scheme involving federal Medicare Act statutes, its implementing regulations,
26   and policy determinations from the Centers for Medicare and Medicaid Services
27   (“CMS”)….” Opp. to MTR 1 & n.1. Thus, according to CareMore, removal under
28   the federal officer statute is appropriate for private entities like itself because it

                                                   5
 1   administers Medicare benefits under the direction of the federal government. Id. 4-11.
 2   The court disagrees for two reasons.
 3         First, Plaintiff submits evidence of a CMS document that acknowledges sitter
 4   services are not covered by Medicare. Dkt. 22-5 (MTR, Ex. 5). CareMore does not
 5   dispute that these services are not covered by Medicare. See Opp. to MTR 5-8. Thus,
 6   the Medicare Act and its implementing regulations are irrelevant here.
 7         CareMore responds that whether the services are covered under Medicare is
 8   “wholly irrelevant” to the question of whether the court has subject matter
 9   jurisdiction. Opp. to MTR 7. To the contrary, if sitter services are not covered by
10   Medicare pursuant to the LOA, CareMore cannot assert either: (1) a “causal nexus”
11   between its actions, taken pursuant to a federal officer’s directions, and plaintiff’s
12   claims; or (2) a “colorable federal defense.” See Stirling, 955 F.3d at 800. CareMore,
13   thus, fails to establish removal is appropriate.
14         Second, even if Medicare covered sitter services here, the court is not persuaded
15   CareMore was “acting under” any federal officer or agency under Supreme Court
16   precedent interpreting § 1442(a)(1).4 CareMore quotes Watson v. Philip Morris Cos.,
17   551 U.S. 142, 147, 152 (2007), to argue that a private entity is “acting under” a federal
18   officer when it is involved in “an effort to assist, or to help carry out, the duties or
19   tasks of the federal superior,” and that the term “acting under” is broad and must be
20   liberally construed. Opp. to MTR 5 (italics in Watson). The Supreme Court,
21   however, also emphasized that “broad language is not limitless. And a liberal
22   construction nonetheless can find limits in a text’s language, context, history, and
23   purposes.” Watson, 551 U.S. at 147.
24
25
26
27
     4
      As the court concludes Defendant does not meet its burden to show it was “acting
     under” a federal official or agency for purposes of the removal statute, it need not
28   address the parties’ arguments regarding the additional requirements of § 1442.
                                                  6
 1          As Watson explained, the “basic purpose” of federal officer removal is to
 2   prevent interference with the federal government’s operations caused, for example, by
 3   a state’s prosecution of federal officers and agents acting within the scope of their
 4   authority. Id. at 150. It also serves to protect federal officers and agents from “local
 5   prejudice” against federal laws or officials, and to ensure “federal officials [access to]
 6   a federal forum in which to assert federal immunity defenses.” Id.
 7          Here, CareMore’s interpretation of the federal officer removal statute stretches
 8   it too far from its original purpose. CareMore is not at a significant risk of state-court
 9   “prejudice” because it administers Medicare benefits. See id. at 152. A state-court
10   lawsuit brought against CareMore is not likely to disable federal officials from taking
11   necessary action to enforce federal law. Id. Nor is a state-court lawsuit in this action
12   likely to deny a federal forum to an individual entitled to assert a federal claim of
13   immunity. Id. Accordingly, neither the language, nor history, nor purpose of the
14   removal statute leads the court to believe Congress intended to expand the scope of
15   federal officer removal to entities such as CareMore. See id. at 147-53 (reviewing the
16   history and purpose of the federal officer removal statute).
17          To be sure, a private contractor may “act under” a federal officer or agency
18   when it “helps [federal] officers fulfill … basic governmental tasks” and “perform[s] a
19   job that, in the absence of a contract with a private firm, the Government itself would
20   have … to perform.” Id. at 153. This requires a showing that the government
21   formally delegated its legal authority to the private entity to act on its behalf. Id. at
22   156.
23          Although CareMore argues it performs government tasks by administering
24   Medicare benefits under Medicare Advantage plans, it fails to submit any evidence
25   showing Congress, CMS, or any other federal agency formally delegated legal
26   authority to CareMore. See id. at 157 (noting that without evidence of formal
27   delegation, the defendant was merely subject to government regulation, which is not
28   sufficient for removal purposes). For example, CareMore does not submit evidence of

                                                  7
 1   a contract between itself and the government or point to a statute or regulation that
 2   explicitly delegates legal authority from the government to CareMore. See id.
 3   (holding plaintiff failed to establish it was “acting under” a federal officer where there
 4   was “no evidence of any delegation of legal authority” from a government agency nor
 5   “evidence of any contract, any payment, any employer/employee relationship, or any
 6   principal/agent arrangement”).
 7         CareMore, thus, has failed to demonstrate by a preponderance of the evidence
 8   that it has anything more than an arms-length relationship with CMS, or that the
 9   control to which CareMore is subject is the type of close relationship necessary for a
10   private contractor to “act under” a federal agency. See Vaccarino v. Aetna, Inc., No.
11   5:18-cv-02349-JGB (SHKx), 2018 WL 6249707, at *6 (C.D. Cal. Nov. 29, 2018)
12   (holding that “[b]ecause Removing Defendants have not explained the nature of
13   CMS’s control over coverage decisions or elaborated on the government’s interest in
14   such decisions, they fail to meet their burden of showing that their actions were ‘taken
15   pursuant to a federal officer’s directions.’”).
16         Accordingly, CareMore is not entitled to remove this action as a “person acting
17   under” an officer of the United States.
18   II.   Federal Question Jurisdiction, 28 U.S.C. § 1331
19         A.     Legal Standard
20         Federal district courts have original jurisdiction over all civil actions “arising
21   under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.
22   “The presence or absence of federal-question jurisdiction is governed by the ‘well-
23   pleaded complaint rule,’ which provides that federal jurisdiction exists only when a
24   federal question is presented on the face of the plaintiff’s properly pleaded
25   complaint.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). “This rule
26   makes a plaintiff the ‘master of his complaint’: He may generally avoid federal
27   jurisdiction by pleading solely state-law claims.” Valles v. Ivy Hill Corp., 410 F.3d
28   1071, 1075 (9th Cir. 2005).

                                                  8
 1         As an exception to the well-pleaded complaint rule, the court has subject matter
 2   jurisdiction when a federal question is necessarily embedded in the state law claims
 3   asserted in a complaint. For a state law claim to provide federal question jurisdiction,
 4   the “state law claim [must] necessarily raise a stated federal issue, actually disputed
 5   and substantial, which a federal forum may entertain without disturbing any
 6   congressionally approved balance of federal and state judicial responsibilities.”
 7   Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005).
 8   “That is, federal jurisdiction over a state law claim will lie if a federal issue is:
 9   (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of
10   resolution in federal court without disrupting the federal-state balance approved by
11   Congress.” Gunn v. Minton, 568 U.S. 251, 258 (2013).
12         B.     Analysis
13         CareMore argues the court has federal question jurisdiction because Plaintiff’s
14   state law claims depend upon an interpretation of a Medicare reimbursement
15   mechanism. Opp. to MTR 12-13. Thus, according to CareMore, “Plaintiff’s claims
16   necessarily raise the issue of whether Defendant administered Plaintiff’s claim in
17   accordance with the Medicare Act.” Id. at 12.
18         The court, however, finds Plaintiff’s state law claims do not raise a substantial
19   and disputed federal issue. Plaintiff does not seek reimbursement for services it
20   claims were denied under the Medicare Act. See Ardary v. Aetna Health Plans of
21   Cal., Inc., 98 F.3d 496, 500 (9th Cir. 1996) (holding an action does not raise a federal
22   issue under the Medicare Act when “at bottom [it is] not seeking to recover
23   [Medicare] benefits”). Nor do Plaintiff’s claims require interpretation of Medicare
24   laws, as it is undisputed sitter services are not covered by Medicare. See City of
25   Oakland, 969 F.3d at 906-07 (finding no federal jurisdiction under the “slim category”
26   articulated in Grable where the claim “neither require[d] an interpretation of a federal
27   statute nor challenge[d] a federal statute’s constitutionality” (citation omitted)).
28   Rather, Defendant raises the Medicare Act as a shield to liability. See Opp. to MTR

                                                   9
 1   9-11 (arguing the Medicare Act provides CareMore with a “colorable defense” in this
 2   action). It is well-established that federal issues raised as a defense are not sufficient
 3   to support subject matter jurisdiction. See Caterpillar, 482 U.S. at 393 (“[A] case
 4   may not be removed to federal court on the basis of a federal defense, … even if the
 5   defense is anticipated in the plaintiff’s complaint, and even if both parties concede that
 6   the federal defense is the only question truly at issue.”) (italics in original).
 7         Because Plaintiff’s state law claims do not raise a substantial federal issue, the
 8   court lacks subject matter jurisdiction. See Grable, 545 U.S. at 314. Thus, Plaintiff’s
 9   Motion to Remand is GRANTED, and the OSC is DISCHARGED.
10                                        CONCLUSION
11         For the foregoing reasons, the court GRANTS Plaintiff’s Motion to Remand
12   (Dkt. 22) and DISCHARGES the OSC (Dkt. 21). Defendant CareMore’s Motion to
13   Dismiss (Dkt. 15) is DENIED as moot.
14         IT IS SO ORDERED.
15
16   Dated: August 31, 2021
17                                                 ______________________________
18                                                 FERNANDO L. AENLLE-ROCHA
                                                   United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  10
